Citation Nr: 9900010	
Decision Date: 01/04/99    Archive Date: 01/12/99

DOCKET NO.  97-16 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for left ankle 
edema, currently evaluated as 10 percent disabling.

2.  The Board construes this issue to be:  Entitlement to 
service connection for edema, right ankle, to include whether 
new and material evidence has been submitted to reopen a 
claim for service connection for edema, right ankle.

3.  The Board construes this issue to be:  Entitlement to 
service connection for otitis media, right ear, to include 
whether the appeal of the original denial of service 
connection for the same was timely and if not, whether new 
and material evidence has been submitted to reopen a claim 
for service connection for otitis media, right ear. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1941 to 
February 1946.

By rating decision of October 1961, service connection for 
otitis media, right ear, was denied by the Newark, New Jersey 
Regional Office of the Department of Veterans Affairs (VA).  
The veteran did not appeal this decision within one year of 
the October 10, 1961 notification date and it became final.  
By rating decision of December 1961, the Newark, New Jersey 
Regional Office denied service connection for edema, right 
ankle.  The veteran did not appeal this decision within one 
year of the January 24, 1962 notification date, and it became 
final.

By decision dated in September 1981, the Board of Veterans 
Appeals (Board) determined that a timely appeal of the 
original denial of service connection for right ankle edema 
had not been filed, and also determined that new and material 
evidence had not been submitted to reopen his claim for 
service connection for right ankle edema.

This case now comes before the Board from a correspondence 
dated December 1995, from the St. Petersburg, Florida 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which notified the veteran that his claims for 
entitlement to service connection for otitis media and 
defective hearing were denied in a prior final decision after 
the veteran failed to timely appeal within one year of the 
December 21, 1961 notification date.  The Board notes that, 
following the notice of disagreement filed by the veteran in 
July 1996, the statement of the case issued in September 1996 
only addressed the appeal as it related to otitis media in 
the right ear.  The record also reveals that the RO again 
denied service connection for bilateral defective hearing and 
otitis media, which includes the left ear, in a February 1998 
rating decision.  The veteran filed a notice of disagreement 
with this decision on February 27, 1998.  The filing of a 
notice of disagreement initiates an appeal, but as there is 
no substantive appeal of record as to these issues, these 
matters are not yet ripe for appellate review.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. § 20.202 (1998). 

This case also comes before the Board from a rating decision 
dated in May 1996, which in part, denied entitlement to an 
increased evaluation for localized edema, left ankle.  

The Board notes that while the statement of the case issued 
by the RO on September 9, 1996 classified one of the issues 
on appeal to include whether a prior denial of service 
connection for edema, right ankle, was timely appealed, the 
Board finds that there is no evidence that any rating 
decision or notification letter currently before the Board 
referred to this particular issue, nor does the NOD or 
substantive appeal refer to this issue.  The Board finds that 
this particular issue, as classified by the RO in the 
September 1996 statement of the case is not presently before 
it.  This matter is referred to the RO for appropriate 
action.


REMAND

The veteran contends, in essence, that he is entitled to 
service connection for otitis media right ear, to include 
whether the appeal of the original denial of service 
connection for the same was timely, service connection for 
edema, right ankle and an increased evaluation for left ankle 
edema.

Upon review of the evidentiary record, the Board finds that 
it is necessary to remand this case to schedule a Travel 
Board hearing.  In a written communication submitted on 
September 17, 1998, the veteran specifically requested a 
hearing before a member of the Board at his RO.  

Further, as discussed above, the Board notes that by the 
December 15, 1995 letter and the rating decision dated in 
February 1998, the RO denied service connection for bilateral 
defective hearing and otitis media, to include the left ear.  
The veteran, submitted a notice of disagreement with the 
December 1995 determination in July 1996.  By letter dated 
February 27, 1998, he submitted a letter indicating 
disagreement with the February 1998 determination, by 
specifically referring to hearing problems and bleeding of 
the ears, to include the left by presumption.  Thus the 
veteran has filed a notice of disagreement regarding these 
issues which meets the criteria under 38 C.F.R. § 20.201 
(1998).  The record reveals that a statement of the case has 
not been issued specifically addressing these matters.

The ROs failure to issue a statement of the case regarding 
the foregoing matters created a procedural defect which 
requires a remand under 38 C.F.R. § 19.9 (1998). See Godfrey 
v. Brown, 7 Vet. App. 398, 408-410 (1995).

Pursuant to the provisions of 38 C.F.R. § 19.9 (amended 
effective Oct. 8, 1997), [I]f further evidence or 
clarification of the evidence or correction of a procedural 
defect is essential for a proper appellate decision, the 
Board is required to remand the case to the agency of 
original jurisdiction for the necessary action.  (Emphasis 
added).  Accordingly, if a claim has been placed in appellate 
status by the filing of an NOD, the Board must remand the 
claim to the RO for preparation of an SOC as to that claim.  
Godfrey, supra; see also Archbold, 9 Vet. App. 124, 130 
(1996). Under such circumstances, however, the appeal will be 
returned to the Board following the issuance of the SOC only 
if it is perfected by the filing of a timely substantive 
appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); 
Archbold, supra.
  
To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  Appropriate action should be taken by 
the RO, in accordance with the veterans 
request to schedule the veteran for a 
personal hearing before a Member of the 
Board at the RO.  All correspondences 
pertaining to this matter should be 
associated with the claims folder.  

2.  The veteran should be issued an SOC 
on the issues of entitlement to service 
connection for bilateral hearing loss and 
otitis media of the left ear.  As these 
claims have remained open and pending 
since the December 1995 rating decision, 
the SOC should discuss all the evidence 
generated since the initial claims were 
filed.  The veteran should be apprised of 
his right to submit a substantive appeal 
and to have his claims reviewed by the 
Board.

Following the hearing, the case should be returned to the 
Board for further appellate consideration, if otherwise in 
order.  The appeal regarding the claims for service 
connection for entitlement to service connection for 
bilateral hearing loss and otitis media of the left ear, will 
be returned to the Board following the issuance of the SOC 
only if it is perfected by the filing of a timely substantive 
appeal.  By this REMAND the Board intimates no opinion, 
either factual or legal, as to the ultimate determination 
warranted in this case.  The purpose of the REMAND is to 
accord the veteran due process of law.  No action is required 
of the veteran until he receives further notice. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).



- 2 -
